UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7700


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD MCLEOD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00042-F-1)


Submitted:   March 15, 2011                 Decided:    March 18, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald McLeod, Jr., Appellant Pro Se. J. Frank               Bradsher,
Kimberly Ann Moore, OFFICE OF THE UNITED STATES              ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald McLeod, Jr., appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.         United States v. McLeod,

No. 7:01-cr-00042-F-1 (E.D.N.C. Nov. 23, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2